AGREEMENT AND RELEASE

This Agreement and Release ("Agreement") sets forth the mutual understanding between
VICTOR GONZALEZ SOTO, BAIRON ALVAREZ CARO, and ROBERTO
VARGAS (hereinafter referred to as “Plaintiffs”) and YALE TILE & STONE LLC,
FRANCESCO LORENTI and ANTHONY DATTOLO (hereinafter collectively referred
to as “Defendants”), regarding Plaintiffs’ employment and the settlement of any and all claims
Plaintiffs have or may have against Defendants.

WHEREAS, Plaintiffs have commenced an action against Defendants in the Eastern
District of New York, United States District Court, bearing Docket No.: 19-CV-6407 alleging
wage and hour violations under the Federal Labor Standards Act and New York Labor Law.

WHEREAS, Defendants deny that they failed to pay Plaintiffs all wages owed to them;
WHEREAS, Defendants do not admit any violation of law or any liability to Plaintiffs;

WHEREAS, Plaintiffs and Defendants mutually desire to settle and resolve all disputes
and differences between them, on the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, Defendants and Plaintiffs, having been represented by counsel, have independently
concluded that it is in their respective best interests to do so, agree as follows:

1. Payment

In lieu of incurring further litigation costs associated with defending the action commenced
against them by Plaintiffs and in consideration for Plaintiffs’ execution of this Agreement, which
includes a release, Defendants agree to the following payment terms:

a. Defendants shall cause Plaintiffs to be paid the gross sum of sixty thousand dollars
($60,000.00) inclusive of attorneys’ fees and costs (“Settlement Funds”), payable as
follows:

i. On or before January 15, 2021, Defendants shall provide payment of twenty
thousand dollars ($20,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

ii. On or before February 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.
iii, On _or before March 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F, Dalton & Associates, P.C., as attorneys for Plaintiffs.

iv. On or before April 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

v. On or before May 15, 2021, Defendants shall provide payment of five thousand
dollars ($5,000.00). See payment schedule attached hereto as Exhibit A for
allocation of payment. Defendants shall issue separate checks for each Plaintiff and
Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

vi. On or before June 15, 2021, Defendants shall provide payment of five thousand
dollars ($5,000.00). See payment schedule attached hereto as Exhibit A for
allocation of payment. Defendants shall issue separate checks for each Plaintiff and
Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

vii. On or before July 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F, Dalton & Associates, P.C., as attorneys for Plaintiffs.

viii. On_ or before August 15, 2021, Defendants shal] provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

ix. On or before September 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

b, All Settlement Funds will be provided to the Helen F. Dalton & Associates, P.C.,
80-02 Kew Gardens Road, Suite 601, Kew Gardens, New York 11415.

c. In the event that this Agreement is not approved by the Court prior to any of the
payment dates identified in Paragraph 1{a)(i-ix), Defendants shall provide those
payments to Plaintiffs’ counsel on the applicable due date and Plaintiffs’ counsel will
hold those payments in escrow until the Court has issued an approval of the Settlement
Agreement.
2. Stipulation of Dismissal

Plaintiffs shall file a Stipulation and Order of Dismissal With Prejudice (“Stipulation of
‘ Dismissal”) upon receipt of the first payment of $20,000.00 as specified in Paragraph 1(A)(i).
Notwithstanding Plaintiffs’ filing of the Stipulation of Dismissal, the parties agree that this Court
will retain jurisdiction over this matter in the event either party defaults with respect to their
obligations under the Agreement and to enforce the terms of the Agreement.

3. Confessions of Judgment

a. Upon signing of this settlement agreement, Defendants shall execute and provide
original signed versions of the Confessions of Judgment in the amount of ninety
thousand dollars ($90,000.00) (attached hereto as Exhibit B), less any amounts
previously paid pursuant to this Agreement, and counsel for the Plaintiffs, Helen
F, Dalton & Associates, P.C., shall hold the Confession of Judgment in escrow
pending the entire payment of the funds set forth in Paragraph 1.

b. Inthe event Defendants are in default of any of the payments in Paragraph 1 of this
Agreement, Plaintiff shall provide ten (10) calendar days written notice to
Defendants via email sent to Mitchell Carlinsky, Esq. email:
mearlinsky@cdplawyers.com, of the default. If Defendants do not cure the defect
within ten (10) calendar days of receipt of the notice, then all settlement monies
owed under this Agreement shall be immediately due in their entirety.

c. In the event of such a default and entry of such judgment as described above,
Defendants agree to pay and be indebted to Plaintiffs for statutory costs, reasonable
attorneys’ fees incurred in the process of entering and enforcing the judgment, and
interest on the judgment.

d. Upon payment of the entire Settlkement Funds outlined in Paragraph 1, Plaintiffs
shall return the Confessions of Judgment to Defendants’ counsel or confirm that
the Confessions of Judgment has been destroyed.

4, Settlement of Claims

Except as otherwise stated, upon execution of this Agreement, all claims brought under the
Complaint (Docket No.: 19-CV-6407) by Plaintiffs against Defendants, including claims for
wages, liquidated damages, retaliation and attorneys’ fees and without admission that Plaintiffs
have established that any such claims have any merit or that Plaintiffs have incurred any damages,
shall be deemed settled, satisfied and resolved.

5, Non-Admission

This Agreement does not constitute an admission that Defendants have violated any law,
committed any tort, breached or committed any wrongdoing whatsoever and Plaintiffs expressly

3
acknowledge that Defendants continue to deny any wrongdoing arising out of Plaintiffs’
employment and separation thereof.

6. . Representations

Plaintiffs understand and agree that they have been advised to consult with an attorney
before signing this Agreement.

7. Release

In consideration of the payments to be provided by Defendants as described in the
Agreement, Plaintiffs, for themselves and their heirs, executors, administrators and his respective
successors and assigns, HEREBY RELEASE AND FOREVER DISCHARGE, to the maximum
extent permitted by law, Defendants, any insurers of Defendants, and Defendants’ respective
parent corporations, stockholders, subsidiaries, affiliates, divisions, successors and assigns, their
respective current and former officers, owners, directors, employees, trustees, agents, whether as
individuals or in their official capacity, and each of their respective successors and assigns,
attorneys, and its current and former officers, owners, directors, employees, trustees, agents,
whether as individuals or in their official capacity, and each of their respective successors and
assigns of and from all or any manner of actions, causes and causes of action, suits, debts,
obligations, damages, complaints, liabilities, losses, covenants, contracts, controversies,
agreements, promises, and expenses (including attorneys’ fees and costs), extents, executions,
claims and demands whatsoever at law or in equity (“claims”), which were alleged in the
Complaint filed in this action, specifically including Federal Labor Standards Act and New York
Labor Law, and its associated regulations concerning unpaid wages, record-keeping violations and
failure to provide proper wage statements, which Plaintiffs ever had or now have against the
Defendants.

8. Attorneys’ Fees

Except as otherwise stated, the parties expressly agree to bear their own attorneys’ fees,
costs and disbursements incurred in this litigation. Further, no party shall be responsible or liable
for the payment of any attorneys’ fees for the other party.

9. Acknowledgment

Plaintiffs acknowledge that they are receiving consideration under this Agreement which
represents a fair settlement of their claims. Plaintiffs and Defendants acknowledge that they were
represented by counsel of their own choosing throughout the negotiation and the execution of the
Agreement. Plaintiffs and Defendants further represent that they had sufficient opportunity to
consider this Agreement; that they read this Agreement fully and carefully and understand its
terms; and that they are signing it knowingly and voluntarily.
10. Jurisdiction

The parties respectfully request that this Court, the United States District Court for the
Eastern District of New York and The Honorable Judge Robert M. Levy, retain jurisdiction to
enforce the terms of this settlement until payment of the Settlement Funds outlined in Paragraph 1
is made in its entirety or in the event of a default of this Agreement by either party.

11. Oral Modifications Prohibited

This Agreement represents the entire agreement between Plaintiffs and Defendants with
respect to Plaintiffs’ employment with Defendants. This Agreement cannot be amended,
supplemented, or modified nor may any provision be waived, except by a written instrument

executed by the party against whom enforcement of any such amendment, supplement,
modification or waiver is sought.

12. Enforcement of the Agreement

This Agreement shall be governed by the law of the State of New York, without regard to
the choice-of-law or conflicts-of-law principles of any jurisdiction.

13. Effective Date

This Agreement and Release shall become effective immediately upon execution.

14. Counterparts

This Agreement may be executed on multiple counterparts, each of which shall be
considered an original but all of which will constitute one (1) Agreement.

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]
Case 2:19-cv-06407-RML Document 43-1 Filed 01/15/21 Page 6 of 18 PagelD #: 1249

PLAINTIFFS:
Vas

 

:35 EST}

VICTOR GONZALEZ SOT

 

 

 

Raherto Vargas (Jan 12, 2021 14:10 EST)
ROBERTO VARGAS

Date: Li 7

DEFENDANTS:

YALE TILE & STONE LLC

 

FRANCESCO LORENTHL, Agent Authorized to sign on behalf of YALE TILE & STONE LLC

Date:

 

FRANCESCO LORENTI, as an individual

Date:

 

ANTHONY DATTOLO, as an individual

Date:
Case 2:19-cv-06407-RML Document 43-1 Filed 01/15/21 Page 7 of 18 PagelD #: 1250

PLAINTIFFS:

 

VICTOR GONZALEZ SOTO

Date:

 

BAIRON ALVAREZ CARO

Date:

 

ROBERTO VARGAS

Date:

DEFENDANTS:

CESCOTORENTI, Agent Authorized to sign on behalf of YALE TILE & STONE LLC

Date: \ 13/2]

-

‘CESCO‘LORENTI, as an individual

  

 

Date: | | 1/2)

| -.

THONY DATTOLO, as an individual

Date: [{'3}.2)

 
Case 2:19-cv-06407-RML Document 43-1 Filed 01/15/21 Page 8 of 18 PagelD #: 1251

EXHIBIT A
 

 

EXHIBIT A: SETTLEMENT ALLOCATIONS

 

Settlement amount: $60,000.00

 

Expenses: $920.00

 

Remainder: $59,080.00

 

 

Attorneys Fees: $59,080.00 / 3 = $19,693.00

 

Total paid to Attorneys: $19,693.00 + $920.00 = $20,613.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total payable to Plaintiff Victor Gonzalez Soto $13,129.00
Total payable to Plaintiff Bairon Alvarez Caro $13,129.00
Total payable to Plaintiff Roberto Vargas $13,129.00
First Installment of $20,000.00:

Victor Gonzalez Soto S 4,376.33
Bairon Alvarez Caro S 4,376.33
Roberto Vargas S 4,376.33
Helen F. Dalton & Associates, P.C. $ 6,871.00
Each of 8 Installments of $5,000.00:

Victor Gonzalez Soto $ 1,094.09
Bairon Alvarez Caro S 1,094.09
Roberto Vargas 5 1,094.09
Helen F. Dalton & Associates, P.C. S 1,717.75

 

 

 

 
Case 2:19-cv-06407-RML Document 43-1 Filed 01/15/21 Page 10 of 18 PagelD #: 1253

EXHIBIT B
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

xX,
VICTOR GONZALEZ SOTO, BAIRON ALVAREZ CARO,
and ROBERTO VARGAS, individually and on behalf of all

 

others similarly situated, CONFESSION OF
. JUDGMENT
Plaintiffs,
19-CV-6407
-against-

YALE TILE & STONE LLC, and FRANCESCO LORENTI,
and ANTHONY DATTOLO, as individuals,

Defendants.
x

 

I, FRANCESCO LORENTI, being duly sworn, deposes and says:

1. am an individual Defendant and an agent of the corporate Defendant, YALE TILE &
STONE LLC, in the above action.

2. I reside at Ts Orocte Pw (Sys 4 \LQUQ

(Home Address, City, State, Zip Code)

3. I, as an individual, hereby confesses judgment in this Court in favor of the Plaintiffs for
the sum of ninety thousand dollars ($90,000.00) in this matter, less any amounts paid in
accordance with the amicable resolution of an action between these parties pending in the
Eastern District of New York bearing Docket No. 19-CV-6407 (the “Litigation”) and
hereby authorizes Plaintiffs or their heirs, executors, administrators, or assigns to enter
judgment for that sum against FRANCESCO LORENTI.

4, I, as an authorized agent of YALE TILE & STONE LLC, hereby confesses judgment in
this Court in favor of the Plaintiffs, for the sum of ninety thousand dollars ($90,000.00)
in this matter, less any amounts paid in accordance with the amicable resolution of an
action between these parties pending in the Eastern District of New York bearing Docket
No. 19-CV-6407 (the “Litigation”) and hereby authorizes Plaintiffs or their heirs,
executors, administrators, or assigns to enter judgment for that sum against YALE TILE
& STONE LLC.
5. This confession of judgment is for a debt justly due to the Plaintiffs arising out of the
following facts:

Plaintiffs commenced the Litigation pursuant to the Fair Labor Standards Act and
the New York Labor Law, alleging that Defendants (as Plaintiffs’ employer) allegedly
failed to pay proper overtime wages when Plaintiffs allegedly worked over 40 hours in a
particular work week. Defendants denied and continue to deny that Plaintiffs are entitled
to any recovery against Defendants. The Litigation was amicably resolved, by the
Defendants agreeing to pay a total of sixty thousand dollars ($60,000.00) pursuant to the
following payment schedule:

i. On or before January 15, 2021, Defendants shall provide payment of twenty
thousand dollars ($20,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F, Dalton & Associates, P.C., as attorneys for Plaintiffs.

ii. On_or before February 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

iii. On or before March 15, 2021, Defendants shali provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

iv. On or before April 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shal] issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

v. On or before May 15, 2021, Defendants shall provide payment of five thousand
dollars ($5,000.00). See payment schedule attached hereto as Exhibit A for
allocation of payment. Defendants shall issue separate checks for each Plaintiff and
Helen F, Dalton & Associates, P.C., as attorneys for Plaintiffs.

vi. On or before June 15, 2021, Defendants shall provide payment of five thousand
dollars ($5,000.00). See payment schedule attached hereto as Exhibit A for
allocation of payment. Defendants shall issue separate checks for each Plaintiff and
Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

vii, On_or before July 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

vill. On or before August 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

ix. On or before September 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

6. In the event Defendants are in default of any of the above payments, Plaintiff shall
provide ten (10) calendar days written notice to Defendants via email sent to Mitchell
Carlinsky, Esq. email: mearlinsky@cdplawyers.com, of the default. If Defendants do
not cure the defect within ten (10) calendar days of receipt of the notice then all settlement
monies owed under this Agreement shall be immediately due in their entirety.

7, In the event of such a default and entry of such judgment as described above, Defendants
agree to pay and be indebted to Plaintiffs for statutory costs, reasonable attorneys’ fees
incurred in the process of entering and enforcing the judgment, and interest on the
judgment. Defendants shall be jointly and severally liable for the amounts set forth in this
Confession of Judgment.

8. This confession of judgment is not for the purpose of securing the plaintiff against a
contingent liability, nor is it based upon a consumer credit transaction.

LIAL SL

FRANCESCO LORENTI, as an individual

Date: \3 12)

ry to before me this

y>Nlay of uY) _, 2021

1. CAROE: ee now ot
cea We soe See Ee ot)
om ie in May 4 28 20 2

Afvae
Case 2:19-cv-06407-RML Document 43-1 Filed 01/15/21 Page 14 of 18 PagelD #: 1257

FRANCESCO LORENTI, as an agent authorized to execute on behalf of YALE TILE &
STONE LLC

Date: _| fale |

 

 

Sworn to before me this

‘5 day of 2 , 2021
}3 day of JAY

/ubef? Chur
ve Publ =U

 

  

NCO
ary 1, GREE IAN ork
ALE ae, SNe Ch.

No. neawens OOS
uate sjuly 29+ 7M
BY -
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x
VICTOR GONZALEZ SOTO, BAIRON ALVAREZ CARO,
and ROBERTO VARGAS, individually and on behalf of all

 

others similarly situated, CONFESSION OF
. JUDGMENT
Plaintiffs,
19-CV-6407
-against-

YALE TILE & STONE LLC, and FRANCESCO LORENTI,
and ANTHONY DATTOLO, as individuals,

Defendants.
x

 

I, ANTHONY DATTOLO, being duly sworn, deposes and says:

1, Tam an individual Defendant and an agent of the corporate Defendant, ANTHONY
DATTOLO, in the above action.

2. Ireside at__ I< Waves Covcle eure iy LIS 20

(Home Address, City, State, Zip Code)

3. I, as an individual, hereby confesses judgment in this Court in favor of the Plaintiffs for
the sum of ninety thousand dollars ($90,000.00) in this matter, less any amounts paid in
accordance with the amicable resolution of an action between these parties pending in the
Eastern District of New York bearing Docket No. 19-CV-6407 (the “Litigation”) and
hereby authorizes Plaintiffs or their heirs, executors, administrators, or assigns to enter
judgment for that sum against ANTHONY DATOLLO.

4. I, as an authorized agent of YALE TILE & STONE LLC, hereby confesses judgment in
this Court in favor of the Plaintiffs, for the sum of ninety thousand dollars ($90,000.00)
in this matter, less any amounts paid in accordance with the amicable resolution of an
action between these parties pending in the Eastern District of New York bearing Docket
No. 19-CV-6407 (the “Litigation”) and hereby authorizes Plaintiffs or their heirs,
executors, administrators, or assigns to enter judgment for that sum against YALE TILE
& STONE LLC.
5. This confession of judgment is for a debt justly due to the Plaintiffs arising out of the
following facts:

Plaintiffs commenced the Litigation pursuant to the Fair Labor Standards Act and
the New York Labor Law, alleging that Defendants (as Plaintiffs’ employer) allegedly
failed to pay proper overtime wages when Plaintiffs allegedly worked over 40 hours in a
particular work week. Defendants denied and continue to deny that Plaintiffs are entitled
to any recovery against Defendants. The Litigation was amicably resolved, by the
Defendants agreeing to pay a total of sixty thousand dollars ($60,000.00) pursuant to the
following payment schedule:

i. On or before January 15, 2021, Defendants shall provide payment of twenty
thousand dollars ($20,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment, Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

ii. On or before February 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment, Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

iii. On or before March 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

iv. On _ or before April 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

v. On or before May 15, 2021, Defendants shall provide payment of five thousand
dollars ($5,000.00). See payment schedule attached hereto as Exhibit A for
allocation of payment. Defendants shall issue separate checks for each Plaintiff and
Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

vi. On or before June 15, 2021, Defendants shall provide payment of five thousand
dollars ($5,000.00). See payment schedule attached hereto as Exhibit A for
allocation of payment. Defendants shall issue separate checks for each Plaintiff and
Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

vii, On or before July 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

viii. On or before August 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

ix. On or before September 15, 2021, Defendants shall provide payment of five
thousand dollars ($5,000.00). See payment schedule attached hereto as Exhibit A
for allocation of payment. Defendants shall issue separate checks for each Plaintiff
and Helen F. Dalton & Associates, P.C., as attorneys for Plaintiffs.

6. In the event Defendants are in default of any of the above payments, Plaintiff shall
provide ten (10) calendar days written notice to Defendants via email sent to Mitchell
Carlinsky, Esq. email: mearlinsky@cdplawyers.com, of the default. If Defendants do
not cure the defect within ten (10) calendar days of receipt of the notice then all settlement
monies owed under this Agreement shall be immediately due in their entirety.

7. In the event of such a default and entry of such judgment as described above, Defendants
agree to pay and be indebted to Plaintiffs for statutory costs, reasonable attorneys’ fees
incurred in the process of entering and enforcing the judgment, and interest on the
judgment. Defendants shail be jointly and severally liable for the amounts set forth in this
Confession of Judgment.

8. This confession of judgment is not for the purpose of securing the plaintiff against a
contingent liability, nor is it based upon a consumer credit transaction.

DAL.

ANTHONY DATOLLO, as an individual

Date: | fh 3}2)

   
 
  

m Expire
Q- "

gondxa WL
paseny ul panenO
gO) |
Soft
JOA MeN :
* QONVIdOd¥

/
Case 2:19-cv-06407-RML Document 43-1 Filed 01/15/21 Page 18 of 18 PagelD #: 1261

A AL.

ANTHONY DATOLLO, as an agent authorized to execute on behalf of YALE TILE &
STONE LLC

Date: | | 1>|24

Sworn to before me this
(3) "day of tae 2021

fy Public =}
